Citation Nr: 1448202	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-06 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for left knee disability, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to May 1989, from November 1990 to December 1991, and from January 2003 to January 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned in January 2012.  

An April 2012 Board decision granted service connection for low back disability and radiculopathy of both lower extremities, and reopened the issues of service connection for right and left knee disabilities and remanded the latter two claims for further development.

The issues of entitlement to service connection for a skin disorder, hypertension, and polyarthralgias have been raised by the record, specifically the October 2014 brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral knee disabilities characterized by pain.  In an October 2014 brief, the Veteran's representative noted that the Veteran had served in the Persian Gulf during his second and third periods of active duty service and, as such, his bilateral knee complaints should also be considered as part of an undiagnosed illness.

Additionally, the Veteran's representative argued that the Veteran's service connected PTSD may have caused or aggravated this condition.

Finally, the Veteran is currently service connected for radiculopathy of both lower extremities.  To award an additional rating for the same symptom would violate the rule against pyramiding.  It is unclear to what extent the symptoms of these conditions overlap.  Thus a new examination is necessary to address all of these concerns.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an orthopedic examination, to determine the nature and etiology of any right and/or left knee disability.  The Veteran's claims files must be provided to the examiner.  The examiner is asked to address the following questions:

a.  Which of the Veteran's right and/or left knee symptoms are attributable to his currently service connected radiculopathy of both lower extremities?

b.  For all symptoms not attributable to his radiculopathy of both lower extremities, to what condition are they attributable?

c.  If the examiner attributes the Veteran's right and/or left knee symptoms to a diagnosed disability, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability (or disabilities) had its onset during or is otherwise is attributable to the Veteran's active service.  For the purposes of this opinion, the examiner should assume that the Veteran experienced knee pain after injury sustained when carrying crates of weapons and supplies in June 2003.

d.  If the examiner is unable to attribute the Veteran's right and/or left knee symptoms to a diagnosed disability, the examiner is asked to determine whether the Veteran's bilateral knee complaints are symptoms of a chronic disability resulting an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome or fibromyalgia).

A complete rationale should be given for all opinions and conclusions, which should be set forth in a legible report.	
2.  Thereafter, readjudicate the claims in light of any additional evidence obtained.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(4).

